67 F.3d 295
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John B. KOTMAIR, Jr., Plaintiff--Appellant,v.UNITED STATES of America;  Michael R. O'Hanlon, Defendants--Appellees.
No. 95-1798.
United States Court of Appeals, Fourth Circuit.
Sept. 12, 1995.

John B. Kotmair, Jr., appellant pro se.
Harvey Ellis Eisenberg, Asst. U.S. Atty., Baltimore, MD, for appellees.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
John B. Kotmair, Jr., appeals from a district court order issued after a hearing in which the court ordered the Government to return one gold coin that was among the property seized from Kotmair's home.  We affirm.


2
Kotmair's appeal raises numerous issues that fall into two categories:  (1) the district court's factual findings regarding the property seized were improper;  and (2) the initial seizure was illegal.  Both categories are meritless.


3
Tapes of the district court hearing reveal that the district court's findings of fact were made on credibility determinations.  We will not disturb those findings.  Breeden v. Weinberger, 493 F.2d 1002, 1010 (4th Cir.1974).  Therefore, the district court's finding that the only item seized from Kotmair's home that was not returned and was not used in satisfaction of an outstanding tax debt was one gold coin was not clearly erroneous.


4
Kotmair raises a host of issues on appeal surrounding the illegality of the seizure of money and coins for which he requests return thereof.  Because illegality of an initial seizure is not grounds for returning property used in satisfaction of a tax debt, Simpson v. Thomas, 271 F.2d 450, 452 (4th Cir.1959), these issues are meritless.


5
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


6
AFFIRMED.